PER CURIAM.
Petitioners filed their petition for certio-rari alleging the lower court’s order denying their petition for writ of habeas corpus was a departure from the essential requirements of law.- They argue the lower court, although declaring them insolvent, erred in refusing to grant their motion for an order directing the court reporter to transcribe notes. In its order denying the motion, the lower court observed the majority rule is that the payment of a fine renders a case moot so as to preclude any review of an attack upon such a conviction, relying upon Annot., 9 A.L.R.3rd 476-477 (1966).
*1143Having reviewed the record and briefs of counsel, we find there has been no departure from the essential requirements of law. The petition for writ of certiorari is
DENIED.
BOYER, Acting C. J., and MILLS and ERVIN, JJ., concur.